PER CURIAM.
The law in question (chapter 572, Laws 1895, amending section 351, Pen. Code) is not in violation of section 17 1 of article 3 of the constitution. No existing law, or part of any-existing law, is made a part of the law in question. That law simply provides that certain of its provisions shall not take effect where there is an existing law, upon the same subject, providing a penalty. That does not apply the existing law to the law in question. It simply refers the latter to such existing law for the purpose of ascertaining whether the penalty provided by the law in question is applicable. The new act is independent, *582and stands by itself. It simply says that, where there is existing law upon the same subject, certain of its independent provisions shall not take effect.
Order affirmed, with $10 costs and disbursements.

 Const. 1895, art 3, § 17, provides that “no act shall be passed which shall provide that any existing law, or any part thereof, shall be made or deemed a part of such act, or which shall enact that any existing law or part thereof shall be applicable, except by inserting it in such act”